Citation Nr: 1001254	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-22 246	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for inter-ocular migraines.

2.  Entitlement to an initial evaluation in excess of 30 
percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Mr. Carl Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to 
April 1983 and from September 1986 to January 2006.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston Salem, North Carolina.  During the pendency of this 
appeal, the RO granted an initial evaluation of 30 percent 
for the Veteran's inter-ocular migraines and 30 percent for 
the Veteran's gastroesophageal reflux disease.

In July 2008, the Veteran testified before a Decision Review 
Officer at the RO in Cleveland, Ohio.  A transcript of that 
hearing is of record.

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDING OF FACT

On December 8, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, at a videoconference Board hearing, that a 
withdrawal of this appeal, as to entitlement to an initial 
evaluation in excess of 30 percent for inter-ocular migraines 
and entitlement to an initial evaluation in excess of 30 
percent for gastroesophageal reflux disease, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for 
the issues of entitlement to an initial evaluation in excess 
of 30 percent for inter-ocular migraines and entitlement to 
an initial evaluation in excess of 30 percent for 
gastroesophageal reflux disease have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
                                                   U. R. 
POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


